        Case 3:20-cv-01291-VLB Document 18 Filed 10/02/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 SANDRA CASTILLO                       :
     Plaintiff,                        :
                                       :        No. 20-cv-1291 (VLB)
       v.                              :
                                       :
 SWIFT TRANSPORTATION                  :         October 2, 2020
 SERVICES, LLC, et al.                 :
      Defendants.                      :
                                       :
                                       :
                                       :

       Order remanding case to Superior Court for the State of Connecticut

      After reviewing the Defendants’ Notice of Removal, accompanying filings,

and the Defendants’ response [Dkt. 16] to the Court’s Order to Show Cause [Dkt.

14], the Court remands this matter to the Superior Court for the State of

Connecticut because the Court does not have removal jurisdiction over the action

pursuant to 28 U.S.C. § 1441(b)(2) because the Defendants only invoke diversity

jurisdiction (28 U.S.C. § 1332(a)) and one of the Defendants, Mr. Hernandez, is a

citizen of Connecticut.


                              Procedural Background

      On August 3, 2020, Plaintiff Sandra Castillo, a citizen of Michigan,

commenced an action in Superior Court for the State of Connecticut against

Defendants Hector Hernandez, a citizen of Connecticut, Swift Transportation

Services, LLC, Swift Transportation Company of Arizona, Swift Services Holdings,

Inc. and Knight-Swift Transportation Holdings, Inc. [Dkt. 1 (Not. of Removal, Dkt. 1-




                                           1
        Case 3:20-cv-01291-VLB Document 18 Filed 10/02/20 Page 2 of 7




1 (Compl.) ¶ 2)]. The corporate defendants maintain their principle place of

business in Arizona, where they are also domiciled. [Dkt. 1 (Not. of Removal) ¶ 3].


      The action alleges that Ms. Castillo sustained bodily injuries during a motor

vehicle accident in New York involving a tractor-trailer truck that Defendant

Hernandez operated on behalf of the other Defendants. [Compl. ¶¶ 3-5]. Plaintiff

alleges that she sustained damages in excess of $15,000 for jurisdictional

purposes; Defendants aver that some of Plaintiff’s injuries are alleged to be

permanent, resulting in lost earning capacity, and that the amount in controversy

is in excess of $75,000. [Dkt. 1 (Not. of Removal) ¶ 4].


      All Defendants joined and removed this action on September 2, 2020,

asserting that this Court has diversity jurisdiction over the action pursuant to 28

U.S.C. § 1332(a)(1). [Dkt. 1]. The next day, the Court ordered the Defendants to show

cause why the case should not be dismissed or remanded under 28 U.S.C. § 1441(b)

because Defendant Hector Hernandez is a citizen of Connecticut.


      The Defendants filed a timely response. [Dkt. 16]. The Defendants

acknowledge that Mr. Hernandez is a citizen of Connecticut. [Id. at 1]. They argue

that diversity jurisdiction exists because the parties are citizens of Michigan,

Arizona and Connecticut and, therefore, they have sustained their burden for

removal based on diversity jurisdiction. [Id. at 2]. Inexplicably their response does

not address the applicability of 28 U.S.C. § 1441(b), which the Court ordered

Defendants to address. As a consequence of Defendants’ failure to comply with

its order, this Court is obliged to expend hours preparing this memorandum of law.


                                          2
          Case 3:20-cv-01291-VLB Document 18 Filed 10/02/20 Page 3 of 7




                                Removal Jurisdiction


      The traditional justification for diversity jurisdiction is to “open[] the federal

courts’ doors to those who might otherwise suffer from local prejudice against out-

of-state parties.” Hertz Corp. v. Friend, 559 U.S. 77, 85 (2010) (citations omitted)

(reversing district court’s finding that jurisdiction was lacking). Removability is

governed by 28 U.S.C. § 1441. The statute provides, in relevant part:


      Generally.--Except as otherwise expressly provided by Act of Congress,
      any civil action brought in a State court of which the district courts of the
      United States have original jurisdiction, may be removed by the defendant
      or the defendants, to the district court of the United States for the district
      and division embracing the place where such action is pending.

§ 1441(a)(emphasis added).
      Here, the removing Defendants satisfy the original jurisdiction requirement;

complete diversity exists between the parties and the amount in controversy

requirement is also satisfied. But the Defendants fail to satisfy the requirement

for removing an action on diversity jurisdiction grounds. 28 U.S.C. § 1441(b)(2),

states:


      (2) A civil action otherwise removable solely on the basis of the jurisdiction
      under section 1332(a) of this title may not be removed if any of the parties
      in interest properly joined and served as defendants is a citizen of the State
      in which such action is brought.




      Plaintiff alleges and the Defendants concede that Mr. Hernandez is a citizen

of Connecticut. Therefore, the removal of this action from Connecticut state court

to this District patently violates the defendant-forum rule, 28 U.S.C. § 1441(b)(2).

See, e.g., U.S. Bank Tr., N.A. for Wells Fargo Asset Sec. Corp. v. Walbert, No. 3:17-

                                           3
        Case 3:20-cv-01291-VLB Document 18 Filed 10/02/20 Page 4 of 7




CV-00991 (CSH), 2017 WL 3578553, at *3 (D. Conn. Aug. 18, 2017)(“Defendant

repeatedly ignores, and fails at all to address in his opposition, 28 U.S.C. §

1441(b)(2), which provides that actions (like this one) based solely on diversity

jurisdiction are not removable where a defendant is a citizen of the state in which

the action is originally brought. Thus, regardless of where Plaintiff is located, or

even which entity is the correct Plaintiff, the Court lacks subject matter jurisdiction

over this case against the [removing defendant]. There is no jurisdiction to hear

the claims in this action based on diversity of citizenship, and this action must be

remanded on this basis alone.”)(footnotes omitted); see also Vendor Res. Mgmt. v.

Estate of Zackowski, No. 3:19CV203(AWT), 2019 WL 2188754, at *3 (D. Conn. Apr.

10, 2019)(same); Speranza v. Leonard, 925 F. Supp. 2d 266, 272 (D. Conn.

2013)(same).


      In the interest of not protracting this matter further unnecessarily, pursuant

to Federal Rule of Civil Procedure 1 the Court commends to Defendants’ counsel’s

reading this district’s Local Rule 7. D. Conn. L. Civil R. 7(c)1. Notably, the standard

for a motion for reconsideration is strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions or data that the

court overlooked matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court. Shrader v. CSX Transp., Inc., 70 F.3d 255,

257 (2d Cir. 1995). A motion for reconsideration will only be granted, and should

only be sought in good faith founded on a diligent inquiry, on one of the following

three grounds: (1) an intervening change in the law; (2) the availability of new

evidence; or (3) the need to correct a clear error or prevent manifest injustice.


                                          4
        Case 3:20-cv-01291-VLB Document 18 Filed 10/02/20 Page 5 of 7




Virgin Atlantic Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245 (2d Cir. 1992).

Under no circumstances should a party be permitted to use a motion to reconsider

solely to relitigate an issue already decided. Shrader, 70 F.3d 255, 257 (2d Cir. 1995).

“[W]here litigants have once battled for the court’s decision, they should neither

be required, nor without good reason permitted, to battle for it again.” Virgin

Atlantic Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d at 1255; Advisory Committee

on Rules - 1983 Amendments, citing RoadwayExpress Inc. v. Piper, 447 U. S. 752

(1980); Hall v. Cole, 412 U. S. 1, 5 (1973). Under the “law of the case” doctrine, when

a court has ruled on an issue, that decision should be adhered to by that court in

subsequent stages in the same case unless cogent and compelling reasons

militate otherwise.” Johnson v. Holder, 564 F.3d 95, 99 (2d. Cir. 2009) (internal

quotation marks omitted). A party which disagrees with a court’s decision may file

a timely appeal and a motion for reconsideration should not be allowed to be

deployed as a strategic tool for extending an appeal deadline. This principle applies

equally were a party seeks to advance an argument previously made on the same

grounds rejected by the court, and where a party seeks to advance a new argument

it could have but failed to advance in the first instance. To meet this standard, a

motion for re-consideration must be accompanied by “a memorandum [of law]

setting forth concisely the controlling decisions or data the movant believes the

Court overlooked.” D. Conn. L. Civil R. 7(c).


      Defendants cannot meet the reconsideration standard. The Court identified

the controlling law and afforded Defendants an opportunity to explain why the case

should not be remanded. Defendants failed to comply with the Court’s order and


                                           5
        Case 3:20-cv-01291-VLB Document 18 Filed 10/02/20 Page 6 of 7




advance a basis for jurisdiction. Thus, Defendants could not identify any matter

which the Court failed to consider or a manifest injustice. Nor could there be an

intervening change in law as the Court’s decision is based on the law Defendants

were directed to address and failed to do so. Finally, Mr. Hernandez was admittedly

a citizen of Connecticut on the crucial date the case was filed. Even if he moved to

another state after the case was filed the change would not confer jurisdiction.

LeBlanc v. Cleveland, 248 F.3d 95, 100 (2d Cir. 2001) (“The fact that [plaintiff] has

become a citizen of New York for diversity purposes since filing this lawsuit does

not destroy diversity jurisdiction; her status at the time she filed her complaint is

controlling.”); Wright & Miller 13F Fed. Prac. & Proc. Juris. § 3638 (3d ed.)


      Finally, despite Defendants’ counsel’s failure to make a diligent inquiry of

the law cited by the Court as ordered and the unnecessary expenditure of judicial

resources occasioned by this failure, the Court declines to exercise its discretion

to impose a sanction at this time. Fed. R. Civ. P. 11.


                                     Conclusion


      For the reasons stated above, the Court REMANDS this matter to the

Superior Court for the State of Connecticut. The Clerk shall send a certified copy

of this Order to the Clerk of the Superior Court. 28 U.S.C. § 1447. Thereafter, the

Clerk shall close this case.


      Counsel for the removing Defendants is ordered to show cause why the

Court should not require “payment of just costs and any actual expenses,




                                          6
        Case 3:20-cv-01291-VLB Document 18 Filed 10/02/20 Page 7 of 7




including attorney fees, incurred as a result of the removal” within 14 days of the

entry of this order. 28 U.S.C. § 1447(c).


                                                 IT IS SO ORDERED

                                                _____/s/_________________

                                                Hon. Vanessa L. Bryant
                                                United States District Judge

Dated at Hartford, Connecticut: October 2, 2020




                                            7
